Citation Nr: 0801372	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-32 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for lumbar sprain.

2.  Entitlement to an initial compensable disability rating 
for residuals of a right middle finger injury.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted a claim of 
service connection for lumbar sprain and residuals of a right 
middle finger injury, and assigned a 10 percent and 
noncompensable (0 percent) disability rating, respectively.  
The veteran desires higher ratings.  

The RO also denied service connection for a left knee 
disorder; a right knee disorder; and hypertension.  

The veteran was scheduled to appear before a Veterans' Law 
Judge at a hearing in August 2007; however he failed to 
report without good cause.

The Board notes that in a November 2005 written statement, 
the veteran appears to have raised a claim for service 
connection for a residual scar on his right middle finger, 
status-post surgical repair of the service-connected right 
middle finger injury.  It appears that the RO has not yet 
adjudicated this claim, and as such the issue is referred to 
the RO for development and adjudication.  

The issue of hypertension is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A lumbar sprain currently manifests with flexion limited 
to 50 degrees and extension to 20 degrees; no ankylosis and 
no additional loss of range of motion due to pain, fatigue, 
weakness or incoordination upon repetitive motion.

2.  Residuals of a right middle finger injury currently 
manifests with ability to oppose the distal phalanx with mid-
palm crease, with a gap of approximately 0.5 cm.

3.  The veteran was treated for injuries to the left knee 
during service; however, there is no current competent 
medical evidence of a chronic left knee disorder.

4.  The veteran was treated for injuries to the right knee 
during service; however, there is no current competent 
medical evidence of a chronic right knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for lumbar sprain have not been met.  
38 U.S.C.A. § 5103, 5103A, 5107; 38 C.F.R. § 4.1, 4.2, 4.71a, 
Diagnostic Code 5237 (2007). 

2.  The criteria for an initial compensable disability rating 
for residuals of a right middle finger injury have not been 
met.  38 U.S.C.A. § 5103, 5103A, 5107; 38 C.F.R. § 4.1, 4.2, 
4.71a, Diagnostic Code 5003, 5229 (2007).

3.  A chronic left knee disorder was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

4.  A chronic right knee disorder was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2003, December 2003, January 2006, and March 
2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

All pertinent development has been undertaken and all 
available evidence has been obtained in this case.  The 
veteran identified private treatment records which the RO 
obtained.  He was also afforded VA examinations.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).




Law and Regulations - Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

Lumbar Sprain

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2007)

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
 
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007)
Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2): If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

   
38 C.F.R. § 4.71a Plate V (2007)

The veteran underwent a VA examination in October 2003 in 
connection with his original claim for service connection, 
also received in October 2003.  His service medical records 
were reviewed in detail in connection with the examination.  
Service medical records show he was diagnosed with a 
herniated disc at L4-L5 and L5-S1.  There was a history of 
chronic low back pain.  The ambulation assessment showed the 
veteran was able to ambulate 5 miles on flat ground or a 15 
degree grade.  He was able to climb 10 steps before he had to 
stop.  He did not use a brace, cane, crutches, walker, or 
wheelchair. Upon continued physical examination, the upper 
and lower extremity joints were normal without swelling or 
deformity.  Range of motion was full, equal and symmetrical.  
No restriction was reported.  Regarding the spine, there was 
no paraspinal spasm or deformity of the thoracic spine.  
There was no paraspinal spasm or deformity in the lumbar 
spine.  Flexion was possible to 60 degrees; hyperextension 
was to 20 degrees; lateral flexion to 20 degrees and rotation 
to 20 degrees.  Neurological, motor status, coordination and 
reflexes were normal as were the sensory system, normal 
touch, position and vibration sense.  Deep tendon reflexes 
were normal.  Cranial nerves II to XII were intact.  The 
diagnosis was lumbar strain.

The veteran underwent a VA examination in February 2006.  The 
veteran brought his medical records with him to the 
examination.  He reported aches, pain and stiffness in the 
low back muscles.  He noted the pain is present every day, 
and there is numbness which radiates down the back of both 
legs, left greater than right.  He can walk without 
restrictions, but going up and down the stairs causes 
aggravation.  The veteran denied use of a cane, crutch, or 
back brace.  He participates in physical therapy for the low 
back.  Upon physical examination, there was tenderness and 
spasm in the paravertebral muscles and lumbar spine.  Forward 
flexion was possible from 0 to 50 degrees.  Extension was 
possible from 0 to 20 degrees.  Lateral rotation was to 20 
degrees bilaterally.  With repetitive use there was no 
additional loss of range of motion due to pain, fatigue, 
weakness or incoordination.  The range of motion was limited 
by pain.  The neurological examination showed deep tendon 
flexion was symmetrical.  Motor strength was 5/5 in all major 
motor groups.  The diagnostic impression was chronic lower 
back sprain/strain superimposed from herniated disc with 
range of motion as described with no significant history of 
flares.  No further diagnostic testing was deemed necessary.  
The veteran was found to be independent in activities of 
daily living.  His employment was not impaired by the back 
disorder.  

Based upon a review of the evidence, the RO's initial 
assignment of a 20 percent disability rating is proper.  In 
order to warrant the next highest possible rating, which is 
40 percent, the evidence must show unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2007).  Here, the veteran was 
able to forward flex to 60 degrees, as shown at the objective 
examination in October 2003.  At that time, there also was no 
evidence of ankylosis.  Likewise, at the most recent 
objective physical examination in 2006, the veteran achieved 
forward flexion from 0 to 50 degrees and extension was 
possible from 0 to 20 degrees.  Again, there was no evidence 
of ankylosis of the lumbar spine.  Thus, higher ratings are 
not warranted.

Furthermore, there is no evidence suggesting that the veteran 
suffered from intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, in 
order to warrant consideration under the applicable criteria.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  There is 
also no evidence of any bowel or bladder impairment as a 
result of this lumbar disorder.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that the 
disability picture for the veteran's lumbosacral strain do 
not nearly approximate the criteria for higher ratings than 
assigned.  Notably, at the objective examination in February 
2006 there was no additional loss of range of motion due to 
pain, fatigue, weakness or incoordination with repetitive 
motion.

Right middle finger

The veteran is currently service-connected for residuals of a 
right middle finger injury, with a noncompensable (0 percent) 
disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5229 (2007).  He contends he is entitled to a 
higher rating.  

Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand
(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.

522
6
Long finger, ankylosis of:
 
 
 
Unfavorable or favorable
10
10
 
Note: Also consider whether evaluation as 
amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation 
of motion of other digits or interference with 
overall function of the hand. 


38 C.F.R. § 4.71a, Diagnostic Code 5226 (2007)


522
9
Index or long finger, limitation of motion: 
 
 
 
With a gap of one inch (2.5 cm.) or more between 
the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent 
possible, or; with extension limited by more than 
30 degrees
1
0
1
0
 
With a gap of less than one inch (2.5 cm.) between 
the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 
30 degrees


38 C.F.R. § 4.71a, Diagnostic Code 5229 (2007)

Based upon a review of the evidence, the Board finds that the 
RO's initial assignment of a noncompensable (0 percent) 
disability evaluation was proper.  The veteran underwent a VA 
examination in October 2003.  He reported the initial right 
middle finger injury occurred as a result of a football 
injury. At that time he was diagnosed with a fracture, 
confirmed by x-ray evidence of tendon tear.  He stated the 
pain and stiffness has continued since that time.  The 
stiffness and irritation occurred in the mornings, especially 
when it was cold.  He was receiving treatment for pain.  

Upon physical examination, the veteran was noted to be right-
hand dominant.  Grip strength was 5/5 bilaterally.  The 
flexion and extension of the right middle finder was only 
limited in the last phases of the flexion and extension.  No 
tenderness was noted.  He had minimal restriction of range of 
motion of the right proximal and distal interphalangeal 
joints.  

During a February 2006 VA examination, the veteran reported 
symptoms of aching and stiffness in the right middle finger 
after repetitive motion.  He remained independent in his 
activities of daily living.  He reported use of over-the-
counter anti-inflammatory medications mainly for his back, 
but it also helped his finger.  Upon physical examination, 
there was swelling of the proximal interphalangeal joint, 
distal interphalangeal joint, the dorsal interphalangeal 
joint at the proximal interphalangeal joint.  Grip strength 
was 5/5.  The veteran was able to oppose the distal phalanx 
or almost oppose the distal phalanx with mid-palm crease, 
with a gap of approximately 0.5 cm.  The diagnostic 
impression was tendon laceration status post repair with the 
symptoms as described.  Activities of daily living were 
accomplished and there was no significant history of flare-
ups.  

Based upon a review of the cumulative evidence, an initial 
compensable rating is not warranted.  In order warrant to 
warrant a higher rating of 10 percent, there must be evidence 
of a gap of one inch (2.5 cm.) or more between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, or; with extension 
limited by more than 30 degrees (Diagnostic Code 5229).  
Here, the evidence shows that at the time service connection 
was granted there was only a minimal restriction of range of 
motion of the right proximal and distal interphalangeal 
joints of the right middle finger.  More recently, at the 
2006 VA examination, it was shown that the veteran is able to 
achieve opposition between the fingertip and the proximal 
transverse crease of the palm with a gap far less than 2.5 
cm.  Thus, a compensable rating is not warranted under this 
code.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that the 
disability picture for the residuals of the veteran's right 
middle finger injury do not nearly approximate the criteria 
for higher ratings than assigned, as he denied any having any 
flare-ups associated with his right finger at the recent 
examination in February 2006.  

The Board has also considered rating the right finger 
residual under other Diagnostic Codes in order to give the 
veteran every consideration in connection with the matter on 
appeal.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  However, as there is no evidence of ankylosis or 
involvement of multiple fingers there are no other Diagnostic 
Codes for application.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5223 (ankylosis of multiple digits); 5224-5226 
(ankylosis of individual digits) (2007).  Thus, the initial 
assignment of a noncompensable disability evaluation was 
proper.

In closing, the Board finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to either of the two service-
connected disorders that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

The criteria for establishing higher initial disability 
ratings for these two service-connected disabilities have not 
been met.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Left and Right Knees

The veteran contends he is entitled to service connection for 
a bilateral knee disorder.  The Board has considered the 
appellant's contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

Service medical records show that in August 1985 the veteran 
was treated for pain and swelling in the right knee, 
following trauma to the knee the night prior in a football 
game.  A history of chronic bilateral knee pain was noted, 
although with full range of motion, and no episodes of the 
knee giving out.  Upon objective examination, the right knee 
had a small effusion medial and superior to patella; positive 
ecchymosis over the patella; and tenderness upon compression 
test.  The knee joint was stable, and McMurray's sign and 
drawer sign were negative.  The veteran declined an X-ray of 
the knee.  The diagnosis was contusion of the right patella, 
doubt fracture.

A record dated in May 1988 shows a complaint of chronic left 
knee pain accentuated by physical activity/sports; with no 
specific injury.  He was referred to the orthopedic clinic, 
where he was seen in June 1988.  The veteran denied effusion, 
locking or instability.  He did report pain with stair 
climbing, and aching with immobilization.  No history of 
arthritis was noted.  The impression was chondromalacia 
patella, and the veteran was issued a patella splint.  
Physical therapy appears to have been recommended.  A Report 
of physical examination dated in May 1991 was negative for 
clinical findings of a chronic disorder in either knee.  A 
record dated in June 1994 shows the veteran fell on the right 
knee.  There was no pop, and the knee was non-tender, stable, 
with mild crunching.  The diagnosis was lateral capsular 
sprain, right knee.  The October 2003 retirement physical is 
absent for subjective complaints regarding the knees.  The 
report is able absent any clinical findings regarding the 
veteran's knees.  

Post-service medical records are negative for any findings 
related to the veteran's knees.

The veteran underwent a VA examination in October 2003.  His 
claims file was reviewed.  He reported pain in bilateral 
knees which has continued since service.  He denied use of a 
brace, cane, crutches, or wheelchair.  The veteran was 
reportedly independent in activities of daily living.  The 
examiner duly noted the injuries involving the veteran's left 
knee and two injuries to the right knee while on active duty.  
He noted that at the time there was considerable swelling, 
but no x-ray evidence of a fracture.  

Upon physical examination, the veteran had a normal regular 
gait.  Heel-toe and heel-to-toe walking was normal.  The 
veteran was able to squat, but complained of a grinding 
sensation in the knees.  He was able to get on and off the 
examination table without any complications.  Upon ambulation 
assessment, the veteran was able to ambulate to 5 miles on 
flat ground or a 15 degree grade.  He could climb 10 steps 
before he had to stop.  The lower extremity joints were 
normal, without swelling or deformity.  Range of motion was 
full, equal and symmetrical.  No restriction was noted.  The 
examiner's diagnosis was bilateral knee pain, normal range of 
motion, history of prior injury, no weakness noted. 

Based upon a review of the available evidence, the Board 
finds that service connection for a bilateral knee disorder 
is not warranted.  At the outset, the Board observes that 
service medical records reflects chronic bilateral knee pain; 
chondromalacia patella of the left knee; and lateral capsular 
sprain, right knee.  However, the last physical examination 
(in October 2003) prior to retirement from service shows that 
the veteran's bilateral knees were found to essentially 
normal, and he made no complaint of knee pain or problems.  
Following a complete examination post-service, a VA examiner 
diagnosed the veteran with bilateral knee pain, normal range 
of motion, history of prior injury, no weakness noted.  The 
record contains no other competent medical evidence of a 
current bilateral knee disability, otherwise described as a 
chronic residual of the chondromalacia patella of the left 
knee; or lateral capsular sprain, right knee diagnosed during 
service.

The Board acknowledges that the veteran continues to 
experience pain in both knees, however, VA does not generally 
grant service connection for symptoms alone, without an 
identified basis for those symptoms.  "Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  

The Board has considered the veteran's own assertions 
regarding his current bilateral knee pain.  However, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As a layman without 
appropriate medical training and expertise, the veteran is 
not competent to render a probative opinion on a medical 
matter-such as whether his current knee problems are 
etiologically related to his left knee injury in May 1988, 
some 15 years prior - or to the right knee injuries which 
last occurred in June 1994, some 9 years prior.  See Bostain 
v. West, 11 Vet. App. at 127; Routen v. Brown, 10 Vet. App. 
183, 186 (1997), 10 Vet. App. at 186; Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Thus, on the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a left and 
right knee disability have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

An initial disability rating in excess of 20 percent for 
lumbar sprain is denied.

An initial compensable disability rating for right middle 
finger injury is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran contends he is entitled to service connection for 
a current disability of hypertensive heart disease 
(hypertension).  After a review of the evidence, a remand is 
in order.

The veteran's service medical records contain approximately 
62 recorded blood pressure readings between 1983 and 2003.  
For the sake of brevity, the numerous readings will not be 
listed herein.  Out of the numerous readings, the veteran's 
diastolic blood pressure reached 90 or more, on 15 occasions.  
His systolic blood pressure reached 160 or more on 5 
occasions.  Within the 62 readings, only one serial blood 
pressure measurement was performed (over a five day period) 
between December and January 2000, with readings of 165/86, 
150/72; 140/90; 154/92; and 130/90.  The average was 148/86.  
He was noted to have elevated blood pressure.  

A clinical record dated in August 2001 shows a history of 
hypertension, but no current medication and no current need 
for treatment.  Another record dated in September 2001, shows 
a finding of elevated blood pressure and diagnosis of Stage I 
hypertension.  The veteran was started on Zestril (an anti-
hypertensive medication).  A March 2003 clinical note reveals 
the veteran was diagnosed with high blood pressure and 
started on hydrochlorothiazide (HCL), also an anti-
hypertensive medication.  The October 2003 Report of Medical 
Assessment for retirement purposes reflects a diagnosis of 
hypertension.

Post-service private medical treatment records show no 
continued use of anti-hypertensive medications.  

The veteran underwent a VA examination in October 2003.  His 
claims file was reviewed.  There was no history of heart 
enlargement or failure.  His current medications did not 
include any ant-hypertensive medications.  Upon physical 
examination, the veteran's blood pressure was recorded to be 
152/84 right arm while sitting, 150/86 left arm while 
sitting, pulse beats 70 beats per minute, respiration 16 per 
minute.  The diagnosis was elevated blood pressure.  The 
examiner also noted that the veteran was not confirmed to 
have high blood pressure, although he did have high blood 
pressure in service which was treated.  Hypertension was not 
diagnosed.

The Board notes that the at the time of the VA examination 
and initial RO rating decision, the veteran's claims file 
inadvertently included six folders of service medical records 
belonging to another veteran.  The Board is unable to discern 
whether that the VA examiner may have inadvertently 
attributed inaccurate in-service clinical findings to the 
veteran whose claim is presently on appeal.  In a similar 
fashion, the September 2005 Statement of the Case (SOC) and 
the May 2007 Supplemental Statements of the Case (SSOC) 
issued by the RO, may rely upon the faulty examination report 
in the decision and analysis.  Thus, in order to afford the 
veteran's claim proper consideration and to avoid any 
prejudice, a new VA cardiovascular examination must be 
performed prior to the Board's adjudication of this matter. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
VA and non-VA medical care providers who 
treated him for hypertension following 
service.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of his 
hypertension.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examining 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

Based on the examination and review of 
the record, the physician should provide 
a medical opinion as to: 1) whether it is 
at least as likely as not (meaning 
likelihood of at least 50%), that the 
veteran had a chronic disability 
manifested as hypertension during 
military service; and 2) whether the 
veteran currently has a chronic 
disability manifested as hypertensive 
heart disease (hypertension).  If the 
veteran currently has hypertension, 
please state whether or not he requires 
continuous medication for blood pressure 
control.  The examiner should lay out an 
explanation of rationale supporting any 
opinion provided.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal (under all applicable 
theories of entitlement).  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


